Case 1:21-cv-00470-JMC Document 3 Filed 02/24/21 Page 1of11

eee sae FY ry ee et pee es

 

“JAMES MAXENIER ~~ 7
111 White Plains Road
Bronxville, New York 10708

Plaintiff
Ne

NATIGNAL RAILROAD PASSENGER
CORPORATION, t/a “AMTRAK”

| 1 Massachusetts Avenue, NW

| Washington, D.C. 20001

i]
Serve On:

| CT Corporation

11015 15th Street NW

: Suite 1000
“Washington, DC 20005

 

| INTHE ©

 

a as

CIRCUIT COURT

FOR

BALTIMORE CITY

Civil Case No AUC “20-005 |¢ MT}

eS

F

 

 

 

 

Plaintiff, James Maxenier, by his attorneys, Richard P. Seitz and the Law Offices of Peter

G. Angelos, P.C:, sues Defendants, and for cause states:

BACKGROUND,

1, The cause of action arose fall which occurred in Baltimore City, specifically at

Baltimore’s Pennsylvania Station located at 1500 N. Charles Street,

2. Defendant National Railroad Passenger Corporation (“Defendant” or “Amtrak’”)
is a corporation with is its principle place of business in Washington, D.C, The

defendant Amtrak is in the business of the interstate transportation of passengers,

charging passengers for such transportation, and is a common carrier. Upon

information and belief, Defendant regularly conducts and carries 6n business in

the State of Maryland, and owns and maintains railroad tracks between, among

many other locations, Baltimore and New York.

3. Plaintiff is a resident of New York state.

oe nthe

 
Case 1:21-cv-00470-JMC Document 3 Filed 02/24/21 Page 2 of 11

4y

7p

6

10,

il.

This civil action may be brought in the Circuit Court for Baltimore City pursuant
to the provisions of Maryland Courts and Judicial Proceedings Code Annotated

§§6-103(b), 6-201 (a), and 6-202(8),

FACTS COMMON TO ALL COUNTS

At all times hereinafter mentioned, Amtrak operated a commuter railroad network
known as the "North East Regional," including passage from Baltimore to New
Rochelle, New York.

Upon information and belief, at all times hereinafter mentioned, Amtrak owned
the trains and tracks between which operated as the North East Regional between
Baltimore and New York, intluding track E6 at Baltimore's Pennsylvania Station.
Upon information and belief, Amtrak trains are operated by engineers who are
employed by Amtrak.

Upon information and belief, the train engineer of train No. 197 was employed by
Amtrak and was operating the aforesaid train within the scope and/or course of
his employment.

Upon inforniation and belief, at all times hereinafter mentioned, Amtrak operated,
managed, and maintdined Amtrak train No, 197.

On December 15, 2017 at approximately 12:47 p.m., Plaintiff was a lawful,
ticketed passenger with Amtrak on the North Bast Regional, with an itinerary
from Baltimore’s Pennsy!vania Station to New Rochelle station in New York

aboard Train 197.

As Plaintiff approached the furthest forward entry door on the train, he attempted *

to board the train, stepping from the platform onto the train.

—

a

Me et A ee Ao enney cate Steere neretiet

 

et
 

Case 1:21-cv-00470-JMC Document 3 Filed 02/24/21 Page 3 of 11

12,

13:

14.

15.

16,

18,

19,

 

As Plaintiff stepped from the platform to the train, he was caused to fall between
the platform and the train as a result of an abnormally large and vast gap between
the train and the platform,

Plaintiff fell as a result of a dangerous defective and unsafe condition that was:
permitted to exist for an unreasonable length of time and was known or in the
exercise of reasonable care, should have been known to defendant, their agents,
servants and/or employees.

As a result of the aforesaid incident, Plaintiff sustained severe and permanent
personal injuries to his right lower extremity, and other parts of the body, and all
damages are permanent in nature and continuing into the future.

COUNT ONE — NEGLIGENCE.

Plaintiff incorporates each of the preceding paragraphs as if fully recounted,
Defendant owned, operated, managed, and maintained Track E6 at Baltimore’s
Pennsylvania Station,

At all times mentioned, the defendant, its agents, servants and/or employees had a
duty to maintain the aforesaid train tracks, platform, and train at Track E6 of the
subject station in a reasonably safe condition.
At all times hereinafter mentioned, the defendant had a duty of care to Plaintiff as
a passenger on anitcek train No. 197.
Amtrak, by its agents, servants and/or employees, were negligent and careless in:
a. the ownership, operation, management and contro! of said track platform,

train, and gap in between;

b, in causing, permitting and allowing the aforesaid platform and gap to be,

become and remain in an unsafe condition;

ee pee ed eS 2 re eves renee RS

liye A ONS eet eed ee ern sear e Goreme em cee rietne
Case 1:21-cv-00470-JMC Document 3 Filed 02/24/21 Page 4 of 11

in causing, permitting and/or allowing said platform and gap to-be, become

“and remain in a dangerous, hazardous and trap like condition;

in failing to recognize and/or barricade the aforesaid dangerous conditions;

in maintaining an unsafe and hazardous platform-to-railcar horizontal space at
passenger Track E6 (horizontal space between the edge of the platform and
thd edge of the railcar door threshold was approximately twelve inches;

in improperly monitoring the aforesaid place sometime prior to the
occurrence,

in causing, permitting and/or allowing the platform and gap to be, become and

remain in a. size that was inherently dangerous;

in failing to take any measures to guard against the dangerous condition

"complained of;

in failing to warn Plaintiff of the dangerous and defective condition existing
thereat;

in Causing and creating a dangerous and hazardous condition;

in failing to post warnings at the aforesaid location, which was in an unsafe,
dangerous and hazardous condition;

in failitig to prevent pedestrians from falling into the gap;

. in fail ing to take proper and adequate measures and precautions to avoid

.

and/or prevent the happening of the ocourrence complained of;

in failing to provide effective cautionary communications on the train and at
the platform;

in that no barricades, signs oFany other waming devices were set up and/or

posted indicating the dangerous condition that existed;

ee ee

= tee

ee ee er ee

 

=

wheats F
Case 1:21-cv-00470-JMC Document 3 Filed 02/24/21 Page 5 of 11

 

 

aa.

bb,

in causing and creating an obstruction; in failing to take adequate care in
providing a proper and safe area for patrons to traverse the aforementioned
platform;

in failing to provide a safe place for Plaintiff to walk;

in failing to reasonably anticipate that patrons lawfully traversing said
platform area could sustain physical injuries by reason of the unsafe,
dangerous and defective condition that existed;

in failing to provide sufficient training to safety staff to identify unsafe
conditions at said platform;

failure to enforce rule compliance with its staff;

in failing to provide personnel to help passengers boarding the train;

in failing to utilize an up-to-date safety audit system;

in allowing the platform-to-railcar horizontal and vertical gap at Track E6 on
the date complained of to be‘more than thé gap permitted by the applicated
codes, standards, best-practices, ¢tc.;

in failing to have threshold plates‘installed on the subject train stationed at
Track E6 at the time of the subject occurrence;

in failing to install gap fillers and platform edge boards at Track E6;

in failing to limit the gap between the platform and the subject train at Track
E6;

in failing to realign the platform at Track E6;

in failing to remedy, properly remedy and/or timely remedy the aforesaid
dangerous and hazardous conditions although it had or should have had notice
thereof in view of the fact that said conditions existed for some time prior to

the occurrence herein and had notice thereof of its presence, and had a duty to

ne ce

 

 

eke | UL t ne
Case 1:21-cv-00470-JMC Document 3 Filed 02/24/21 Page 6 of 11

20,

21.

ingure the safety of commuters thereon, and defendant, its agents, servants
and/or employees, failed to provide a safe place for Plaintiff and others to
board or exit the trains;
cc, and in otherwise being negligent, careless and reckless in the as to this train
and these tracks, although they bad proper and timely notice of said defects.
The injuries and damages caused to Plaintiff were a result of the carelessness and
negligence of the defendant, as aforesaid, with no negligence on the part of
Plaintiff contributing thereto.
As a direct and proximate result of the aforesaid personal injuries, the Plaintiff has
been damaged as follows:
a. he has suffered and will continue to suffer considerable physical and
emotional pain and suffering;
b. he was obligated to obtain and continues to be obligated to obtain hospital
and medical care and treatment and thus, has incurred and will continue to incur
substantial medical expenses; 7
c, he has sustained permanent injuries and thusly has been prevented and
continues to be prevented from engaging in his usual occupations, pastimes and
pursuits in which he would have engaged but for the aforementioned injuries; and

d. he was otherwise damaged.

WHEREFORE, Plaintiff demands judgment against the Defendant for
damages in excess of $75,000, plus costs, pre-judgment interest and past-

judgment interest as this Court deems appropriate

—

A eee meer ee a Re inne 8 met cere ee me yin 4m cee st ey em oe etm si st, Ram
 

mee

Case 1:21-cv-00470-JMC Document 3 Filed 02/24/21 Page 7 of 11

  
 
    
 

\. Amoi
100 North Charles Street

 

 

"SHOES OF PETER G, ANGELOS
i Oiak Corporation

Baltimore, Maryland 21201
410-649-2000
410-649-2029 (H
rseitz@lawpga.com

Attorneys for Plaintiff

.,
“2

oS.

le ee ee

tee

 

 

ce we em gs os
SA peng ner OTe oe TS

rink ener ey we

er tet

7 eho

 

sey new
Case 1:21-cv-00470-JMC Document 3 Filed 02/24/21

Page 8 of 11

jee ee ee ere

 

| JAMES MAXENIER
1111 White Plains Road
! Bronxville, New York 10708

| Plaintiff
a

NATIONAL RAILROAD PASSENGER
| CORPORATION, t/a “AMTRAK”
1 Massachusetts Avenuc, NW
Washington, D.C. 20001

, Serve On:
| CT Corporation
1015 15th Street NW
Suite 1000
Washington, DC 20005

 

ae

 

IN THE

CIRCUIT COURT

| FOR

BALTIMORE CITY

| Civil Case No. QU-C-20 cocoon 905 1 (yf sis

re

——

vs

 

 

REQUEST FOR JURY ,

Plaintiff requests that this case be tried before a Jury,

 

   
 
 

RH F 9912170183
Ae a OF PETER G. ANGELOS

Baltimore, Maryland 21201
410-649-2000 _
410-649-2029 (f)
rseitz@lawpga.com

Attorneys for Plaintiff

“Se

ae

=s) * .
aera i eh ee

sPetiee

i. ore

sue 7 ue
Case 1:21-cv-00470-JMC Document 3 Filed 02/24/21 Page 9 of 11

IN THE CIRCUIT COURT FOR Baltimore BN sip iyereasGy |
(CIV is - NONSDOMESTIC CASE INFORMATION REPORT
DIRECTIONS
Plaintiff: This Information Report rust be completed and attached to the complaint filed with the
Gléck of Court unless your case is exempted from the requirement by the Chief Judge of the Court of
Appeals pursuant to Rule 2-11 1(a),
Defendant: You must file an Information Report as required by Rule 2-323(h).

 

 

 
   
  
 

   

 

 

THIS INFORMATION. REPORT CANNOT BE ACCEPLIED ASA PLEADING
FORM'FILED BY: PLAINTIFF ODEFENDANT — CASE NUMBERQ-C-A0
oh OH sJamesMaxenier . ., .. ati ional Raile d Passenget.Corpi. :
CASE NAME: 3] ¢ fect VS. Ni i seer CO <a
RARTY'S NAME: James Maxenier  — PJIONE;
PARTY'S ADDRESS: 11'I White Plains Road, Bronxville, NY 10708" |. se a

 

BARTY'S B-MAWis. no.
If represented by an attorney: :
PARTY'S ATTORNEY'S NAME: -Richard P, Seilz. i, PHONE: 4106492000,
PARTY'S ATTORNEY'S ADDRESS; 100 N, Charles St, 22nd Flr., Baltimore, MD 21201 |
RARTY'S ATTORNEY'S E-MAIL: iseltZ@lawpga.eom -

JURY DEMAND? ®Yes ONo | ~ ° ~

RELATED CASE PENDING? OYes &INo If yes, Case #(s), if krioWihz- >_>

“r= yo oS ? 7 oe Se

 

ANTIGIPA TED, LENGTH OF TRIAL?: hours _.3_.days
—— PLEADING TYPE

 

 

New Case: Original O Administrative Appea! © Appeal
Existing. Cases! \Post-Judgment OAmendment
if fling in an existing-cano, skip-Case:Cate section - jloto Reliof scctidiit

  
  

   

 
   

ewe re we eee ee me ee eee me 8 eee te tee eee!

 

 
  

 

IF'NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box.)
. Government I teuctive Trost —
4 ses Pend 8 Insuraee y OA ianiey MHoiianees amas ms
raduot Labi OBond Farfolturs Remission O Deposition Notice
5 Coneptiney ¢ Fea PROPERTY a Civil Tights ee Glia Ct Min Appeal
BS Conversion J Adverse Possession O OCaunlh tne Code/Ord OQ Financial
G Defamation Breach if Lense or poe ialCond a Grand Tieube Jury
nent ‘ondemn, ace
5 a a Bistresat v isteniny wy for Dome Oo Porat revtiacniavidencs
O Lead Paint - DOB of rae Ne Efilry/Delniner is Btror Corain Nobis oO Prod, of Dapimaoas Req.
Youngest Plt: sO) Forieelbsure Eebens, Corpus see 4 Pg
O Loss of Consortlum O'Conimerclal Civeoticeus , Ret Ask c Deed
© Malicious Prosecution O Residential soner Rights Special Adni:.- Atty
(3 Malpractice-Medical OCurrehigy CA Vehicle 7 Public Info. Act Records £3 Subpounn'egue/Quash
OMalpractice-Professional ODced'of" DO .Qharailinesélition Trust Established
O Misrepresentation s hes Tnstal ome OWit of Contopari “Trustes Substitution/Removal
O Motor Tort EMPLOYMENT Witness Appenrance-Compel
B Ne Hgense tin D PEACE ORDER
Nulsoiice Gt A A i CO Peace Order
Fits hs eu a a nee CERO ES besa Jnd
‘Spool Portormance OFLSA Dee jority Jt l¢ment
oxic Tort: of aH ta ns ORM qui éliof:;
ospass au wglargts a brie ' Compensation ortve Teelle”
Wrongful Death O'Wrongful Termination Oh ainda
CONTRACT foes 's Lien INDEPENDENT OTHER
fs Asbestos PROCEEDINGS © Accounting
fs Breach 4 ig at in Liou - ul = Friendly Suit
Be f niessed Ju es ‘ cs ad Bro erty2 raed ba ne oO Retina Tomanee “Adininistration
9 ont 4) ti ee 2 Spear Appdinbneit Miscellaneous
Sob ruction a ee 3 Boar: ‘Altachinent lsshance O Specifib Transaction
g peel ee fssuance © Siruciured Settlements

CC-DCM-002 (Rev, 04/2017) Page | of 3

_

dee eS metre

S ememee me te ee ee
Case 1:21-cv-00470-JMC Document3 Filed 02/24/21 Page 10 of 11

 

 

| IF NEW OR EXISTING CASE: RELIEF (Check All that Apply) |

O Abatement O karnings Withholding © liddinert-Anterest ORttum ee

© Administrative Action 0 Bhrolelt ~ are i nents Syomyary, gale of Y ,
Appointinent of Receiver 9 Expuigg fpont Shit al O Specific Petfarranek

O Arbitration ange ue Fact a ou 8 ibn, O Wrtit-Brror Corory Nobis,

he eemination Bore losuie: Bw it- sean ve

ttachmont udgiment unotion: PP. rit-Gamnish-Proport

O Cease & Desist Onder Or terruagyit aq Gobestn ot rove 3] Writ-Garnsh Wages * y

© Condemn Bldg 0 jud nient-A ttoticy FeesCh Pegs Odor’ a Weit-Hnbeds Corpus

© Contempt Oi ginoit-Confossdd I Possessigni 5 wiMiend ans

@ Court Costs/Fees Ciudgnies@biseit  Pagduction-ofRevocds. 7 Possession

I Damages-Compensatory Pijrgaetene Replay Ginraitinel sblation Order
o Darnages-Punjtive Iydgiiert-Defgul f * LRelistardnront of Sinploynient

If you indicated Liability above, mark one of the following, This information is not an admission and
inay not be used for any purpose other than Track Assignment,

OlLiability is conceded, ClLiability is not conceded, but is not seriously in dispute, OLiability is seriously in dispute.

 

MONETARY DAMAGES (Do not include Attorney's Fees, Interest,.or Court Costs)

 

D Under $10,000 $10,000 - $30,000 OD $30,000 - $100,000 ® Over $100,000

Medical Bills $__~83,000 Wage Loss $.
ALTERNATIVE DISPUTE RESOLUTION INK ORMATION

OProperty Damages $

 

 

 

 

Is this case appropriate for referral to an ADR process under Md, Rule 17-101? (Check all that apply)

 

| A. Mediation Byes ONo C. Settlement Conference (Yes ONo
B. Arbitration BYes INo D. Neutral Evaluation OYes ®No
SPECIAL REQUIREMENTS

 

D Ife a Spoken pamruaael Interpreter i is needed, check here and attach form CC-DC-041
© If you require an accommodation for a disability under the Americans with Disabilities Act, checlc
here and attach form CC-DC-049

; ESTIMATED LENGTH OF TRIAL .
With the exception of Baltimore County and y and Balitmore City, please fill in the estimated LENGTH OF

 

 

TRIAL. (Case will be tracked accordingly):
Gi 1/2 day of trial or less © 3 days of trial time
O 1 day of trial time D More than 3 days of trial time

CJ 2 days of trial time

 

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

For all Jurisdictions, if Business and Technology track designation under Md. Rule 16-308 is requested,
atiach a duplicate copy of complaint and check one of the tracks below.

 

O Expedited- Trial within 7 months of O Standard - Trial witbin 18 months of
Defendant's response Defendant's response

 

EMERGENCY RELJEF REQUESTED

 

 

CC-DCM-002 (Rev. 04/2017) Page 2 of 3

ete eee A ee Rew eet i ie ere ee ee eee eee ee ee a et tenes

—_s
Case 1:21-cv-00470-JMC Document3 Filed 02/24/21 Page 11o0f11

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
j MANAGEMENT PROGRAM (ASTAR)

 

 

; FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
| Md. Rule 16-302, attach a duplicate copy of complaint and check whether asslgnment to an ASTAR is requested.

i CO Expedited - Trial within 7 months of O Standard - Tria) within 18 months of
; Defendant's response Defendant's response

IF YOU ARE FILING YOUR COMPLAINT IN BALT, FIMORE cI TY, OR “BALTIMORE COUNTY,
PLEASE FILL OUT THE APPROPRIATE BOX BELOW. i
_ CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

 

 

io Expedited Trial 60 to 120 days from notice. Non-jury mattors,
C1 civil-short Trial 210 days from first answet,
oy Civil-Standard Trial 360 days from first answer,
Oo Custom Scheduling order entered by individual judge.
Hf [1 Asbestos Special scheduling order.
| CJ Lead Paint Fill in; Birth Date of youngest plaintiff i
CI Tax Sale Foreclosures Special scheduling order.
10 Mortgage Foreclosures No scheduling order.

 

 

_CIRCUIT COURT FOR BALTIMORE COUNTY

 

+E) Expedited Attachment Before Judgment, Declaratory Judgment (Simple),
(Trial Date-90 days) | Administrative Appeals, District Court Appeals and Jury Trial Prayers,
| Guardianship, Injunction, Mandamus,

Standard Condemnation, Confessed Judgments (Vacated), Contract, Employment
(Trial Date-240 days) Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
Other Personal Injury, Workers' Compensation Cases.

| fj Extended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or |

(Trial Date-345 days) Personal Injury Cases (medical expenses and wage loss of $100,000, expert
and out-of-state witnesses (parties), and trial of five or more days), State
Insolvency.

j oO Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Major |:
(Trial Date-450 i _ Product Liabilities, Other omeies ol

 

 

 

— a

   
  

 

 

 
 

 

12/14/2020 5 i ee re ee
sha te "Dato haere tee te quutucorokGoulsdPany >
100 Chas St, , 22nd Fir, By Seis CPP. No..0912170153
er 5 aed. me os
altimore.. ... .. . MD 21201 a
chy State Zip Code

CC-DCM-002 (Rev. 04/2017) Page 3 0f3

On ante
